18 So.3d 561 (2008)
Melvin B. THOMPSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-0420.
District Court of Appeal of Florida, First District.
October 22, 2008.
Nancy A. Daniels, Public Defender, and Fred Parker Bingham II, Special Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, for Appellee.
*562 PER CURIAM.
In accordance with the supreme courts holding in Thompson v. State, 990 So.2d 482 (Fla.2008), we reverse the circuit courts denial of Appellants claim of ineffective assistance of counsel and remand with directions for a new sentencing proceeding.
REVERSED.
HAWKES, THOMAS, and ROBERTS, JJ., concur.